Citation Nr: 0906933	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for memory problems.

2.  Entitlement to service connection for a dental condition.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The Veteran testified before a hearing officer at the RO in 
November 2006.  A copy of the transcript of this hearing has 
been associated with the claims file.  

The Veteran was scheduled for a Travel Board hearing in April 
2008.  The Veteran failed to appear.  The Veteran requested 
that he be rescheduled for this hearing.  In February 2009, 
the Member of the Board who would have presided over the 
hearing granted the request to reschedule the Travel Board 
hearing.  See 38 C.F.R. § 20.704(d).  Therefore, as directed 
below, the appeal is remanded in order to reschedule this 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As discussed above, there is a pending request to reschedule 
a Travel Board hearing regarding his claims for service 
connection for memory problems, a dental condition, and his 
application to reopen claims for service connection for PTSD, 
bilateral hearing loss, and a back condition.  The case must 
be returned to the RO to reschedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2008).   

Accordingly, the case is REMANDED for the following action:

The RO must reschedule the Veteran for a 
Travel Board hearing in conjunction with 
his pending claims for entitlement to 
service connection for memory problems, a 
dental condition, and his application to 
reopen claims for service connection for 
PTSD, bilateral hearing loss, and a back 
condition.  Notice should be sent to the 
Veteran and his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


